Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 2, 2021 has been entered.
In that response, claims 95, 119, 120, 126, and 127 were amended.  Claims 96, 98-109, 112, 114-120, and 122-128 are treated on the merits in this action.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Claim Objections
Claim 127 is objected to because of the following informalities: “an average …particle size” implies various types of average particle sizes, e.g., weighted average or volume average.  Applicant defines “particle size” as “the average particle size as determined according to European Pharmacopoeia 9.1 when using test method 2.9.38 particle size distribution estimation by analytical sieving” (para.0237, pre-grant publication US 20190350858).  “The average… particle size” would be understood as the “particle size” as defined, i.e., “the average particle 
Furthermore, underlined portions in “average non-DC particle size of the non-DC sugar alcohol particles” and “average DC particle size of the DC sugar alcohol particles” appear redundant in view of the respective bolded and italicized terms.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 96, 98-100, 103, 104, 106, 107, 109, 114-18, 120, 125, and 126 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Oury (US 2009/0311320).
Regarding claims 96, 98-100, 103, 104, 106, 107, 109, 114-118, 120, and 126, Oury teaches orally disintegrating multilayered tablets comprising two layers, each layer having Mannitol 300 (directly compressible) and Mannitol 60 (powder and non-DC) (paras.0144-49; see 
Regarding claim 115, Oury teaches ratios within the recited range (para.0076).  Regarding claim 125, Oury teaches that the soluble agent which may be a polyol containing less than 13 carbon atoms may comprise between 20 to 90% by weight of each layer of the tablet (paras.0066-70).  
Regarding “wherein the tablet…turns into liquid within 20 seconds of mastication”, in claim 118, for product claims, “when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent”.  MPEP §2112.01(I).  The same rationale applies to the phrases reciting a property or a result of using the tablets in claims 100, 106, 116, and 117.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 96, 98-109, 112, 114-120, and 122-126 are rejected under 35 U.S.C. 103 as being unpatentable over Oury (US 2009/0311320) as applied to claims 96, 98-100, 103, 104, 106, 107, 109, 114-18, 120, 125, and 126 above, and further in view of Hersh (US 5922346).
Regarding claim 112, Oury teaches using soluble agents other than mannitol, including erythritol (para.0069).
Regarding claim 119, Oury teaches that “at least one disintegrating and/or at least one swelling agent” is used (para.0068; emphasis added).  Therefore the skilled person would have known to exclude a disintegrating agent by using sufficient concentration of a swelling agent.
Oury does not specifically teach including a zinc salt or the other active agents in its tablets as recited in claims 101, 102, 105, 108, and 122-124.
Hersh teaches composition for reducing free radical damage induced by tobacco products and environmental pollutants in the form of lozenge, tablet, or gum, comprising nutraceuticals such as ascorbates and zinc salts including zinc gluconate and natural flavors such as peppermint, a gastrointestinal relaxant (title; abstract; col.1 ll.4-16, 26-44, col.4 ll.58-65, col.7 l.54-col.8 l.16, col.9 ll.50-67, col.12 ll.58-63; claims 1, 10, 11, 23, 32, 33).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the filing to combine the teachings of Oury and Hersh and include gastrointestinal relaxant/stimulant, prodrugs, or zinc salts in Oury’s tablets as recited in the instant claim(s). The skilled person would have been motivated to do so because both references are drawn to oral tablets, Oury teaches using zinc as a lubricant in its tablets (para.0051), and Hersh teaches that zinc salts are suitable for inclusion in oral tablets and are effective breath fresheners and combat malodor (col. 8 ll.14-16, col.10 ll.5-14, col.17 ll.26-46).   

Response to Arguments
Although new rejections are made above Applicant’s arguments are addressed now to the extent they have not been rendered moot and are relevant to the above rejections.  
Applicant's arguments filed March 2, 2021 have been fully considered but they are not persuasive. Applicant argues that (i) Oury pertains to orally disintegrating tablets (ODTs) that comprise an agent that promotes oxidation of opioids in the disintegrating portion, preferably acetaminophen, and an opioid active agent, whereas the present invention relates to a chewable tablet that is distinct from Oury’s ODT, and (ii) Oury nowhere mentions that mannitol 60 is a non-DC sugar alcohol.  (Remarks, 12, March 2, 2021.)
In response it is noted that “chewable” does not necessarily exclude orally disintegrating tablets.  The user could chew on the ODT to accelerate its breakdown.  Regarding (ii), Oury teaches Oury teaches “[i]n the case where a mixture of at least two soluble agents is used, at least one is under the directly compressible product form, the other one being under the form of a powder whose mean particle diameter is less than 100 μm” (para.0071; see also para.0075 distinguishing between “directly compressible form” and the “powder form”).  Oury thus distinguishes between “directly compressible product form” and “powder”.  In the bilayer tablets of Table 6 for example, Mannitol 300 is the directly compressible form the Mannitol 60 is the powder (para.0144).  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 96, 98-109, 112, 114-120, and 122-128 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of US 10,632,076. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to oral delivery vehicle tablets, formed by compression of a plurality of particles of sugar alcohol(s), including non-direct compressible (non-DC) sugar alcohol, i.e., erythritol, particles and a plurality of further sugar alcohol particles different from said non-DC erythritol.  The difference is that the ‘076 patent’s claims recite (non-DC) erythritol particles and weight concentrations of sugar alcohols; however the instant dependent claims recite (non-DC) erythritol particles.  Therefore the ‘076 patent’s claims anticipate the instant claims.

Claims 96, 98-109, 112, 114-120, and 122-128 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending US 10,543,205. 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to oral delivery vehicle tablets, formed by compression of a plurality of particles of sugar alcohol(s), including non-direct compressible (non-DC) sugar 

Claims 96, 98-109, 112, 114-120, and 122-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 15/783151 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to an oral tablet, chewing said tablet to generate fluid in the oral cavity, and forcing at least a portion of fluid generated around the oral cavity prior to swallowing or spitting said portion of fluid to provide an oral care benefit.  The difference is that the instant claims recite (non-DC) erythritol particles and other sugar alcohol particles; however the ‘151 application’s claims recite the same in dependent claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 118, 119, and 126-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 55-61, 65, 66, 68-72, 75-82 of copending Application No. 15/982772 (reference application) in view of Oury (US 2009/0311320).


Claims 96, 98-109, 112, 114-120, and 122-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 81-90 and 92-101 of copending Application No. 15/982970 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to oral chewable tablet for delivery of active ingredients comprising a population of particles and an active ingredient to be delivered, the population of particles comprising directly compressible (DC) and non-directly compressible (non-DC) sugar alcohol particles.  The difference is that the instant claims recite delivery to the gastrointestinal tract whereas the ‘970 application’s claims delivery to the throat; however 

Claims 118, 119, and 126-128 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 54-61, 63-71, and 74-76 of copending Application No. 15/986362 (reference application). 
Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to oral tablets for active pharmaceutical ingredients, comprising a population of particles, the population of particles comprising directly compressible (DC) sugar alcohol particles and non-directly compressible (non-DC) sugar alcohol particles.  The ‘362 application’s claims further recite gum base; however it is not excluded from the present claims.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
 Applicants requested that these rejection(s) be held in abeyance until if/when the claims are indicated as being in condition for allowance.  (Remarks, 15, March 2, 2021.)
The double patenting rejection(s) is/are maintained for the reasons discussed herein.  They will be maintained until Applicant submits properly executed terminal disclaimer or arguments that effectively overcome the rejection(s).

CONCLUSION
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615